Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 3, 5, 7, 9, 11, 13, and 15 have been examined. Claims 2, 4, 6, 8, 10, 12, 14, and 16 have been canceled by Applicant.

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13, and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: Yamamoto et al. (10,906,524) discloses hybrid vehicle control system similar to the instant invention; however Yamamoto, either alone or in combination, neither discloses nor suggests a hybrid vehicle control system wherein the controller is further configured to actuate the first engagement device and the second engagement device so as to shift the operating mode to the mode other than the second mode after completion of the disengaging operation of the first engagement device to shift the operating mode to the second mode, if the command signal to shift the operating mode from the first mode to the second mode is cancelled or changed to shift the operating mode to the mode other than the second mode during execution of the shifting operation from the first mode to the second mode, after the operating mode has been shifted from the first mode to the fixed mode but before completion of the disengaging operation of the first engagement device. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618